DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2021 has been entered.
 Response to Amendment
	The Amendment received January 19, 2021 has been entered. Claims 1, 4, 5, and 13 have been amended. Claim 1 has been amended to specify that the metallic cathode material is present in undissolved elemental metal form alone or in combination with another metal as an undissolved metal alloy and that the catholyte containing a dissolved water soluble salt is a salt of a metal of the metallic cathode material. Claim 4 has been amended to specify that the Cu is in elemental metal form or in combination with another metal as Cu alloy. Claim 5 has been amended to change claim dependency. Claim 14 has been amended to specify that the metallic cathode material present in undissolved elemental Cu form alone or in combination with another metal as an undissolved Cu alloy and that the salt of the catholyte is a Cu salt. Support for the 
Response to Arguments
	The Applicant’s arguments and remarks received January 19, 2021 traversing the rejections set forth in the November 19, 2020 Final Rejection have been fully considered. The rejections are persuasive in view of the Amendment and the rejections set forth in the Final Rejection are accordingly withdrawn. New grounds of rejection are asserted below in view of the Amendment.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 8, 10, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2014/0030571 to Bhavaraju et al. (“BHAVARAJU”).
Regarding Claim 1, BHAVARAJU discloses a secondary battery (abstract), comprising: an anode where oxidation occurs, said anode comprising a metallic anode material comprising at least one of an alkali metal and an alkaline earth metal present in undissolved elemental metal form alone or in combination as an undissolved metal alloy during a battery charging cycle (abstract, “alkali metal negative electrode”; Fig. 2-3 Na 
Regarding Claim 2, BHAVARAJU further discloses the battery of claim 1 wherein the metallic anode material comprises at least one of Li metal, Na metal, and K metal, or a combination thereof as a metal alloy (Fig. 2-3, Na metal anode 20).
Claim 3, BHAVARAJU further discloses the battery of claim 2 wherein the separator is conductive to cations of at least one of Li, Na, and K (such as NASICON which is conductive of Na ions, see para. 61).
Regarding Claim 4, BHAVARAJU further discloses the battery of claim 1 wherein the metallic cathode material comprises Cu in elemental metal form or in combination with another metal as a Cu alloy (Fig. 2-3, Cu metal cathode).
Regarding Claim 5, BHAVARAJU further discloses the battery of claim 4 wherein the catholyte comprises a water soluble salt of Cu (Fig. 2-3, solution 35 comprising dissolved Cu salt complexes).
Regarding Claim 7, BHAVARAJU further discloses the battery of claim 1 wherein the catholyte also includes a water soluble salt of the anode material (para. 55, the solution may comprise alkali metal compounds such as NaI and other Na salts and “in some implementations in which the negative electrode comprises sodium, the alkali metal compound comprises NaI or NaBr or NaOH. Similarly, in some implementations in which the negative electrode comprises lithium, the alkali metal compound comprises LiI or LiBr or LiOH”).
Regarding Claim 8, BHAVARAJU further discloses the battery of claim 7 wherein the soluble salt of the anode material comprises a salt of Li, Na and/or K (para. 55 “in some implementations in which the negative electrode comprises sodium, the alkali metal compound comprises NaI or NaBr or NaOH. Similarly, in some implementations in which the negative electrode comprises lithium, the alkali metal compound comprises LiI or LiBr or LiOH”).
Claim 10, BHAVARAJU further discloses the battery of claim 1 wherein the metallic anode material comprises a metal alloy including at least one of Li, Na, and K (as discussed above and exemplified by Figures 2-3 comprising a Na metal anode; also see para. 52 “Some examples of suitable negative electrode materials include, but are not limited to, sodium or lithium that is substantially pure and a sodium or lithium alloy comprising any other suitable sodium or lithium-containing negative electrode material”).
Regarding Claim 11, BHAVARAJU further discloses the battery of claim 1 wherein the metallic anode material comprises an in-situ metal or metal alloy deposit on a substrate during the battery charging cycle (para. 10 “as the cell is recharged the alkali ions are reduced to form the corresponding alkali metal”; para. 52 Some examples of suitable negative electrode materials include, but are not limited to, sodium or lithium that is substantially pure and a sodium or lithium alloy comprising any other suitable sodium or lithium-containing negative electrode material).
Regarding Claim 13, BHAVARAJU is relied upon as above and further teaches the a secondary battery, comprising: an anode where oxidation occurs, said anode comprising a metallic anode material comprising at least-one of an alkali metal and an alkaline earth metal present in undissolved elemental metal form alone or in combination as an undissolved metal alloy during a battery charging cycle, the anode being operable in a liquid, mushy, or solid state, a cathode where reduction occurs, said cathode comprising a metallic cathode material (each as discussed above). BHAVARAJU further teaches the cathode material is present in undissolved elemental Cu (Fig. 2-3, Cu cathode) form alone or in combination with another metal as an .
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over BHAVARAJU in view of CN103928659A to Wu et al. (“WU”).
	Regarding Claim 6, BHAVARAJU is relied upon as above with respect to the battery of claim 5, and further discloses wherein the catholyte comprises a water soluble salt of Cu (para. 54, CuCl may be present in the catholyte) as in the battery of instant Claim 5.
	BHAVARAJU is silent with respect to wherein the salt of Cu comprises Cu(N03)2.

	At the time of filing, it would have been obvious to one of ordinary skill in the art to have selected Cu(N03)2 as the copper salt of the catholyte solution of BHAVARAJU. This would have been obvious because it is known in the art that copper nitrate is suitable for use as a solute in an aqueous catholyte solution of an aqueous cathode battery that comprises a solid electrolyte barrier film, as taught by WU. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  Copper electrodes provide high theoretical capacity and avoids irreversible capacity loss problems by use of a solid electrolyte barrier film such as NASICON or LISICON as taught by WU.
	With respect to Claim 9, BHAVARAJU and WU are relied upon as above. BHAVARAJU is silent with respect to the battery of claim 8 further comprising wherein the salt of Li, Na and/or K comprises LiNO3, NaNQ3, or KNO3 
	However, WU discloses the catholyte comprises a water soluble salt of the anode material (Na salt, such as sodium nitrate, “positive pole” section following Summary of the Invention section).
In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). This results in the structure of Claim 9 wherein the salt may be for example sodium nitrate, as taught by WU.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704.  The examiner can normally be reached on Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729